Exhibit 99.1 ATTUNITY LTD Unaudited Pro-Forma Combined Condensed Financial Information For the Year Ended December 31, 2014 On March 18, 2015, Attunity Ltd. (“Attunity" or the “Company”) completed, through the Company’s wholly owned subsidiary, Attunity Inc., the acquisition of 100% of the shares of Appfluent Technology, Inc. ("Appfluent"), a leading provider of data usage analytics for Big Data environments, including data warehousing and Hadoop. Under the related acquisition agreement, the total consideration is composed of: - $10.95 million paid in cash on the closing date (subject to working capital adjustments), of which $1.10 million is being held in escrow for one year following the closing date; - $5.65 million payable in ordinary shares of the Company, reflecting a $9.71 price per share (the “PPS”), such that the Company issued, on the closing date, approximately 582,000 ordinary shares of the Company; - $1.40 million payable in ordinary shares of the Company based on the PPS, such that approximately 144,000 ordinary shares of the Company were held-back to secure indemnity claims and the Company will issue them in September 2016; and - milestone-based contingent payments in a total amount of up to $31.50 million which, if earned, are payable in 2016 and 2017. The following unaudited pro-forma combined condensed financial statements reflect the acquisition of Appfluent using the purchase method of accounting. The acquisition has been accounted for in conformity with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification 805, "Business Combinations" (“ASC 805”). Accordingly, the assets acquired and liabilities assumed have been recorded at their estimated fair value at the date of acquisition. The purchase price has been allocated to assets acquired and liabilities assumed based upon estimates of their respective fair values, which are subject to adjustment. The pro-forma adjustments are based upon available information and assumptions that the Company believes are reasonable. The pro-forma adjustments have been prepared to illustrate the estimated effect of the acquisition. The unaudited pro-forma combined condensed financial statements do not purport to be indicative of the operating results or financial position that would have been achieved had the acquisition taken place on the date indicated or the results that may be obtained in the future. The unaudited pro-forma combined balance sheet combines the historical balance sheets of Attunity and Appfluent as of December 31, 2014, as if the acquisition of Appfluent had occurred on that date. The unaudited pro-forma combined statements of operation represents the combined results of the historical audited consolidated statements of operation of Attunity and the historical audited statements of operation of Appfluent for the year ended December 31, 2014 as if the acquisition of Appfluent had occurred on January 1, 2014. These unaudited pro-forma combined condensed financial statements are prepared by management for informational purposes only in accordance with Article 11 of Securities and Exchange Commission ("SEC") Regulation S-X and are not necessarily indicative of future results or of actual results that would have been achieved had the acquisition been consummated as of the dates presented, and should not be taken as representative of future consolidated operating results of Attunity. The pro-forma information is based on provisional amounts allocated by management to various assets and liabilities acquired and may be eventually different than currently presented. The unaudited pro-forma combined financial statements do not reflect any operating efficiencies and/or cost savings that Attunity may achieve, or any additional expenses or costs of integration that Attunity may incur, with respect to the combined companies as such adjustments are not factually supportable at this point in time. The assumptions used to prepare the pro-forma financial information are contained in the notes to the unaudited pro-forma combined condensed financial statements, and such assumptions should be reviewed in their entirety. The unaudited pro-forma combined condensed financial statements have been developed from, and should be read in conjunction with, (i) the historical audited consolidated financial statements for the year ended December 31, 2014 and notes thereto of Attunity contained in its Annual Report on Form 20-F filed with the SEC on April 14, 2015; and (ii) the historical audited financial statements and notes thereto of Appfluent included in Exhibit 99.2 of the Current Report on Form 6-K to which this exhibit is attached. UNAUDITED COMBINED PRO-FORMA BALANCE SHEET AS OF DECEMBER 31, 2014 U.S. dollars in thousands Attunity Appfluent Pro-forma adjustments Pro-forma combined ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ ) (1 ) $ Restricted cash - Trade receivables Other accounts receivable and prepaid expenses 14 Total current assets Severance pay fund - Property and equipment, net 73 Intangible assets, net - (3 ) Goodwill - (2
